Citation Nr: 0108926	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
ankylosing spondylitis of the lumbar spine with limitation of 
motion.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1986 to October 
1998, plus 4 years of prior unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that granted service 
connection for ankylosing spondylitis of the lumbar spine 
with limitation of motion, and assigned a 20 percent 
evaluation under diagnostic code 5292, effective from 
November 1998.  The veteran submitted a notice of 
disagreement in January 2000, and the RO issued a statement 
of the case in February 2000.  The veteran submitted a 
substantive appeal in February 2000.



REMAND

In evaluating the veteran's request for a higher rating, the 
Board considers the medical evidence of record.  Service 
connection has been granted for ankylosing spondylitis of the 
lumbar spine with limitation of motion.

The veteran contends that the ankylosing spondylitis affects 
both his cervical and lumbar spine.  Service medical records 
at the time of the veteran's separation examination in May 
1998 show a history of ankylosing spondylitis, and decreased 
cervical and lumbar flexibility.  Records in July 1997 
indicate that the veteran needed instruction on life-long 
daily flexion for his back and other affected joints. Whether 
the veteran's ankylosing spondylitis affects his lumbar 
spine, his cervical spine, and/or other joints is a medical 
determination.  It is noted that the Board may not rely on 
its own unsubstantiated judgment to resolve a medical 
question, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).  The Board concludes 
that the veteran should be afforded a VA medical examination 
to determine the nature and extent of the ankylosing 
spondylitis, prior to adjudication of his claim.

Moreover, VA has the duty to provide the veteran with an 
examination to obtain sufficient clinical findings to 
determine the severity of the veteran's ankylosing 
spondylitis. DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the current 
severity of the veteran's ankylosing spondylitis.  Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for ankylosing spondylitis 
since May 2000. Names and addresses of 
the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be afforded a VA 
examination to determine the extent and 
severity of his ankylosing spondylitis, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should 
determine whether the veteran's lumbar 
spine, cervical spine, or other major 
joints or joint groups (including the 
right shoulder) are affected by the 
ankylosing spondylitis.  The examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness associated with the veteran's 
spine or other affected joints.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
joint(s) is used repeatedly over a period 
of time.  The examiner should also be 
asked to determine, with respect to each 
affected joint or spinal segment, whether 
there is weakened movement, excess 
fatigability, or incoordination.  The 
examiner should comment on the severity 
of symptoms listed under provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  The examiner should support the 
opinions by discussing medical principles 
as applied to specific medical evidence 
in this case.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim.  This review should 
consider provisions of 38 C.F.R. §§ 4.40 
and 4.45, dealing with functional 
impairment due to pain, and provisions of 
38 C.F.R. § 3.321 concerning an 
extraschedular evaluation based on 
interference with employment.

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




